Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application amendment filed on 02/18/2022.
This application is a CON of 14/205,347 03/11/2014 PAT 10599287

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of US PAT. No. 10599287.  Although 
Instant Application

10599287
Claim 1. Tangible, non-transitory computer-readable media having instructions encoded therein, wherein the instructions, when executed by a computing device, cause the computing device to perform functions comprising: displaying in a graphical user interface (GUI), (i) a first volume icon corresponding to a first volume for a first playback device configured to play first audio content, (ii) a second volume icon corresponding to a second volume for a second playback device configured to play second audio content, and (iii) a first selectable icon for the first playback device and a second selectable icon for the second playback device; 

Claim 1. Tangible, non-transitory computer-readable media having instructions encoded therein, wherein the instructions, when executed by a computing device, cause the computing device to perform functions comprising: displaying in a graphical user interface (GUI), (i) a first volume icon corresponding to a first volume for a first playback device configured to play first audio content via a first queue, (ii) a second volume icon corresponding to a second volume for a second playback device configured to play second audio content via a second queue, and (iii) a first selectable icon for the first playback device and a second selectable icon for the second playback device, wherein selection of first and second selectable icons causes formation of a synchrony group comprising the first playback device and the second playback device; 
receiving a first selection of the first selectable icon and a second selection the second selectable icons via the GUI; 
receiving selections of the first and second selectable icons via the GUI; 
in response to receiving the first and second selections, (i) transmitting a command to the first playback device and the second playback device to form a synchrony group comprising the first and second playback devices, and (ii) displaying in the GUI, a group icon corresponding to the synchrony group; 
in response to receiving the selections, (i) forming the synchrony group comprising the first and second playback devices, (ii) initiating synchronous playback of the first audio content via the first and second playback devices of the synchrony group, and (iii) displaying in the GUI, a group icon corresponding to the synchrony group; 
receiving a third selection of the group icon; in response to receiving the third selection, displaying in the GUI, a group volume icon corresponding to a group volume corresponding to the synchrony group that represents a position relative to the first and second volumes,
displaying in the GUI, a group volume icon corresponding to a group volume that represents a position relative to the first and second volumes; 
Wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second volume icon exceeds the group volume indicated by the group volume icon.
receiving a command to change the first volume when a volume level indicated by the first volume icon exceeds a group volume level indicated by the group volume icon; and in response to receiving the command to change the first volume when the volume level indicated by the first volume icon exceeds the group volume level indicated by the group volume icon, (i) changing the first volume, (ii) adjusting a position of the first volume icon to reflect the change to the first volume, and (iii) adjusting a position of the group volume icon, wherein the adjusted position of the group volume icon represents a position relative to the adjusted first volume and the second volume.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12 and 19 recites: “wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second .   Applicant cited par. 66-73 and fig.11-12 of the spec..  However, the cited par. appears to disclose that adjustments of individual volume controls are independent of the group volume control ([0072], “…the user may touch volume slider 1102A…causing a reduction in a volume associated with the kitchen zone player…the user may touch and drag group volume slider 1112A…to cause a respective increase or decrease in the group volume.”, [0075], “…a user drags volume slider 1102B…received commands will be transmitted, …to the kitchen…if the user drags the group volume slider 1112A…respective volumes corresponding to each of the kitchen, patio, and living room zone players may be …proportionally…”).  The cited fig 11-12 illustrate Kitchen and Living Room volume controls exceeds the Group Volume, but no context is giving in the spec.  Thus, the limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.
Applicant may obviate this rejection by canceling the claim.

Claims 2-11, 13-18 and 20 are rejected similarly because they are dependent of claims 1, 12 and 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambourne et al. (Lambourne, US 7,571,014 B1) in view of Sanders (US 2012/0051560 A1).

As to INDEPENDENT claim 1, Lambourne discloses [a] tangible, non-transitory computer-readable media having instructions encoded therein, wherein the instructions, when executed by a computing device, cause the computing device to perform functions comprising: displaying in a graphical user interface (GUI), (i) a first volume icon corresponding to a first volume for a first playback device configured to play first audio content, (ii) a second volume icon corresponding to a second volume for a second playback device configured to play second audio content (fig.7B, fig.7D; playback devices are separated by zones such as “Hallway” and “Dining Room”, wherein the volume controls for each playback devices are also separated), and (iii) a first selectable icon for the first playback device and a second selectable icon for the second playback device (fig.7B; “Join Rooms”; the user can confirm selections of different rooms to form a new synchrony group by selecting “OK”);
receiving a selection of  the first selectable icon and a second selection of the second selectable icons via the GUI (fig.7B; playback devices from different zones can be merged into 
in response to receiving the selection, (i) transmitting a command to the first playback device and the second playback device to form a synchrony group comprising the first and second playback devices, and (ii) displaying in the GUI, a group icon corresponding the synchrony group (fig. 7C; the new synchrony group icon comprises of both selected devices is displayed as “Library Dinning Room”);
receiving a third selection of the group icon; in response to receiving the third selection, displaying in the GUI, a group volume icon corresponding to a group volume (fig.7C, fig.7D; the selected group icon “Library Dining Room” is expanded to display volume controls for both the group and individual devices) corresponding to the synchrony group that represents a position relative to the first and second volumes (Col.13, l.60-65; the group audio volume is represented in a position based on the averaged value of all playback devices in the group).  Lambourne does not expressly disclose wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second volume icon exceeds the group volume indicated by the group volume icon.
In the same field of endeavor, Sanders discloses wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second volume icon exceeds the group volume indicated by the group volume icon (fig.5, fig.7; [0044]; when the first/second volume level exceeds a group volume during an adjustment, the master volume control is adjusted proportionally to follow the first/second volume level. In another word, when the individual volume exceeds the group volume while being adjusted, the master volume control follows the individual volume control proportionally).
It would have been obvious to one of ordinary skill in the art, having the teaching of Lambourne and Sanders before him at the time the invention was filed, to modify the zone control player interface taught by Lambourne to include the group volume control method taught by Sanders with the motivation being to make adjustments to multiple devices in a quick manner.

As to claim 2, Lambourne discloses receiving a command to adjust the group volume icon; and in response to receiving the command to adjust the group volume icon, (i)  adjusting a position of the first volume icon proportional to the change to the group volume icon and changing the first volume consistent with the position of the first volume icon, and (ii) adjusting a position of the second volume icon proportional to the change of the group volume icon and changing the second volume consist with the position of the second volume icon (Lambourne, col.13, l.53-56; volumes of each players in the group is affected by adjusting the group volume).

As to claim 3, see rationale addressed in the rejection of claim 31 above.

As to claim 4, Lambourne discloses wherein displaying in the GUI, the first volume icon corresponding to the first volume for the first playback device configured to play first audio content via the first queue comprises displaying a first playback device icon corresponding to the first playback device, and wherein displaying in the GUI, the second volume icon corresponding to the second volume for the second playback device configured to play second 

As to claim 5, Lambourne discloses wherein each of the first volume icon, second volume icon, and group volume icon comprise slider icons (Lambourne, fig.7D; Sanders, fig.3).

As to claim 7, Lambourne discloses the first volume and second volume are independently adjustable via the first and second volume icons, respectively, while synchronously playing the first audio content via the first and second playback devices of the synchrony group (Lambourne, col.13, l.44-52; volumes for each players in the group can be adjusted independently). 

As to claim 8, the prior art as combined discloses wherein the functions further comprise, while synchronously playing the first audio content via the first and second playback devices of the synchrony group (Lambourne, col.11, l.26-40): receiving a command to change the first volume when a volume level indicated by the first volume icon is less than a group volume level indicated by the group volume icon; and in response to receiving the command to change the first volume when the volume level indicated by the first volume icon is less than the group volume level indicated by the group volume icon, (i) changing the first volume, (ii) adjusting a position of the first volume icon to reflect the change to the first volume, and (iii) adjusting a position of the group volume icon proportional to the adjustment of the first volume icon (Sanders, fig.7).

As to claim 9, the prior art as combined discloses receiving a first selection via the GUI selecting the first playback device from a plurality of playback devices available to be grouped into the synchrony group; and receiving a second selection via the GUI selecting the second playback device from the plurality of playback devices available to be grouped into the synchrony group (Lambourne, fig.7B; multiple playback device in different zones can be grouped together).

As to claim 10, the prior art as combined discloses wherein the synchrony group consists of the first playback device and the second playback device, and wherein the functions further comprise, after initiating the synchronous playback of the first audio content: receiving one or more commands via the GUI to remove the second playback device from the synchrony group; in response to receiving one or more commands via the GUI to remove the second playback device from the synchrony group, (i) configuring the second playback device to play second audio content via the second queue, (ii) removing the group icon from the GUI; and (iii) removing the group volume icon from the GUI (Lambourne, fig.5, fig.7A; playback devices can be unlinked and reverted to its original state).

As to claim 11, the prior art as combined discloses after to receiving the first selection, displaying the first volume icon corresponding to the first playback device; after receiving the second selection, displaying the second volume icon corresponding to the second playback device (Lambourne, fig.4A; col.8, l.9-12; a volume slider is displayable upon selecting a particular player).

As to INDEPENDENT claim 12, see rationale addressed in the rejection of claim 1.
As to claim 13, see rationale addressed in the rejection of claim 2 above.
As to claim 14, see rationale addressed in the rejection of claim 5 above.
As to claim 17, see rationale addressed in the rejection of claim 7 above.
As to claim 18, see rationale addressed in the rejection of claim 8 above.
As to INDEPENDENT claim 19, see rationale addressed in the rejection of claim 1 above.
As to claim 20, see rationale addressed in the rejection of claim 2 above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambourne in view of Sanders and in further view of Galano et al. (Galano, US 2014/0328499 A1).

As to claim 6, the prior art as combined does not expressly disclose wherein the first volume is greater than the second volume, and wherein the group volume icon depicts a volume for the synchrony group that is greater than the second volume depicted by the second volume icon but less than the first volume depicted by the first volume icon.
In the same field of endeavor, Galano disclose wherein the first volume is greater than the second volume, and wherein the group volume icon depicts a volume for the synchrony group that is greater than the second volume depicted by the second volume icon but less than the first volume depicted by the first volume icon ([0023]; the Master volume is greater than the second volume but less than the first volume).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Galano before him at the time the invention was filed, to modify the zone control player interface taught by the prior art as combined to include the group volume control method taught by Galano with the motivation being to make adjustments to multiple devices in a quick manner.

As to claim 15, see rationale addressed in the rejection of claim 6 above.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art as combined does not disclose wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second volume icon exceeds the group volume indicated by the group volume icon.
	In response to applicant’s argument, Sanders discloses wherein a position of the group volume icon is configured to move proportionally to a change in a position of the first volume icon in response to an adjustment of the first volume when a volume level indicated by the first volume icon exceeds a group volume indicated by the group volume icon, and wherein the position of the group volume icon is configured to move proportionally to a change in a position of the second volume icon in response to an adjustment of the second volume when the volume level indicated by the second volume icon exceeds the group volume indicated by the group volume icon (fig.5, fig.7; [0044]; when the first/second volume level exceeds a group volume during an adjustment, the master volume control is adjusted proportionally to follow the first/second volume level. In another word, when the individual volume exceeds the group volume while being adjusted, the master volume control follows the individual volume control proportionally).
It would have been obvious to one of ordinary skill in the art, having the teaching of Lambourne and Sanders before him at the time the invention was filed, to modify the zone .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173